By the Court,

CkawNokd, J.
The judgment of non-suit in this case must lie reversed, and a new trial '.'i-dered. The testimony sot forth in the bill of ex ceptions sufficiently established the second count in the declaration. The evidence was that the defendant in the action had, in conversations concerning the plaintiff, spoken of him the following words : “ the murderer that murdered a man in Ireland,” and “ he murdered a man in Ireland.”
The second reason assigned in the motion for non-suit in the Circuit Court;, and which most likely was th<-- ground upon which the motion was granted, is *711that it is not alleged in the declaration, nor was there any proof that the crime of murder would subject the perpetrator to degrading pains and penalties, by the laws of Ireland. '
The rule of construction which, in' modern times, has prevailed in actions of this nature is, that the words complained of are to be taken in the sense which is most obvious and natural, and in which those to whom they were spoken were most apt to understand them. In Gibbs vs. Dewey, 5 Cowen, 203, Mr. Justice Sutherland says, “ If the words spoken in their natural and ordinary signification, import a criminal charge, it is sufficient to render them actionable.” See also, Hoyle vs. Young, 1 Wash. 150; Demarest vs. Haring, 6 Cowen, 76; Goodrich vs. Woolcott, 3 Cowen, 239 ; Chaddock vs. Brigg, 13 Mass. 248 ; Fowle vs. Robbins, 12 Mass. 501; Starkie on Slander, 52.
Mr. Starkie, in his work on slander (650) tells us that with certain exceptions, having reference to cases where olfences such as treason, felony, &c., are imputed, the rule is, that the charge to be actionable, must impute to the plaintiff, an act of a criminal nature
Now, what i» the charge imputed in the present case ? It is not the killing of a human being, which might be by accident, misfortune or in self-defence, but the most shocking and revolting species of homicide — the murdering of another. Sir Wm. Blackstone, in his commentaries, (book 4, p. 194) defines murder as a crime at which human nature starts, and which is almost universally punished throughont the world with death. It is not only an offence by being nrohibited in the local enactments of different coun*712tries, but it is in itself a heinous crime, alike contra ry to the laws of God and man. Numbers, chapter 35, v. 31.
The Supreme Court of the State of New York, in Brooks vs. Coffin, 5 Johnson, 188, say “Upon the fullest consideration we are inclined to adopt this as the safest rule and one which we think is warranted by the cases. In case the charge, if true, will subject the party charged to an indictment for a crime involving moral turpitude or subject him to an infa mous punishment, there the words will be in themselves actionable.”
It is incumbent on the courts of the State as well as those of the United States, to take judicial cognizance of all public acts of Congress, and treaties with foreign powers, and none of these are required to be proved.
By the treaty between the United States and the Queen of the United Kingdom of Great Britain and Ireland, commonly known as “ the Ashburton treaty,” ratified by the Senate of the United States, on the 22d day of August, 1842, it is provided that the re spective governments shall, upon mutual requisition by them, “ deliver up to justice all persons who, being charged with the crime of murder, or assault with intent to commit murder, or piracy, or arson, or robbery, or forgery, or the utterance of forged paper, committed within the >,Jurisdiction of either, shall seek an asylum, or shall be found within the territories of the other,” <fcc.
Now, this treaty, without any other proof, shows that in Ireland, which is a part of the British Empire, and within its jurisdiction, murder is a crime the perpetration of which is liable to to be reclaimed by *713the British Government, and delivered np to justice hy our own government, wherever found within the territorial limits of this Republic.
In this view of the case, the judgment in the court below was improperly rendered, and it must be reversed with costs, and a new trial awnrded.